DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-9, 23-25 and 28 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by ELIASON (US 20060118841).
Regarding claim 1, ELIASON discloses a ferroelectric memory cell, comprising: 
a first electrode (lower electrode 18a and 18b, see fig 1, para 30); 
a second electrode (upper electrode 22a and 22b, see fig 1, para 32);
a ferroelectric layer (PZT layer 20, see fig 1, para 35) disposed between the first electrode and the second electrode (20 is between 18 and 22, see fig 1b) and comprising an edge doped portion (the PZT layer 20 can be doped with Al, and thus right and left edge regions of 20 are also doped with Al making them edge doped regions, see fig 1b, para 35); and 
a healing laver (AlO layer doped with Ti, see fig 1B, para 40),
wherein the ferroelectric laver is in contact with the healing layer via the edge doped portion (the edge portions of 20 are in direct contact with 46a, see fig 1B), wherein the healing layer comprises a first material and a plurality of dopants of a second material, the second material being different from the first material (46a can be AlO doped with Ti, see para 40).
Regarding claim 8, ELIASON discloses the ferroelectric memory cell of claim 1, wherein: 
the first electrode and the second electrode each comprises at least one of titanium nitride (TiN), titanium silicon nitride (TiSiNx), titanium aluminum nitride (TiAlNx), titanium carbon nitride (TiCNx), tantalum nitride (TaNx), tantalum silicon nitride (TaSiNx), tantalum aluminum nitride (TaAlNx), tungsten nitride (WNx), tungsten silicide (WSix), tungsten carbide (WCNx), ruthenium (Ru), or ruthenium oxide (RuOx) (18 and 22 can be RuO, see para 34 and 37); and 
the ferroelectric layer comprises at least one of aluminum (Al), hafnium (Hf), zirconium (Zr) (20 can be PZT, which comprises Zr, see para 35), oxygen (O), or titanium (Ti).
Regarding claim 9, ELIASON discloses the ferroelectric memory cell of claim 8, wherein the ferroelectric layer is doped with at least one of Hf, Zr, Ti, Al, silicon (Si), hydrogen (H), O, vanadium (V) (20 can be doped with V, see para 35), niobium (Nb), tantalum (Ta), yttrium (Y), or lanthanum (La).
Regarding claim 23, ELIASON discloses a ferroelectric memory cell, comprising: 
a first electrode (lower electrode 18a and 18b, see fig 1, para 30); 
a second electrode (upper electrode 22a and 22b, see fig 1, para 32);
a ferroelectric layer (PZT layer 20, see fig 1, para 35) disposed between the first electrode and the second electrode, and comprising an edge doped portion (the PZT layer 20 can be doped with Al, and thus right and left edge regions of 20 are also doped with Al making them edge doped regions, see fig 1b, para 35);
a healing laver (AlO layer doped with Ti, see fig 1B, para 40), wherein the ferroelectric laver is in contact with the healing laver via the edge doped portion (the edge portions of 20 are in direct contact with 46a, see fig 1B), wherein the healing laver comprises a first material and a plurality of dopants of a second material, the second material being different from the first material (46a can be AlO doped with Ti, see para 40), wherein the edge doped portion extends in a first direction (portions on the right and left side of 20 which are doped with La as is the rest of 20 can be defined which extend horizontally into the depth of 20), and the first direction is perpendicular to an exposed surface of the edge doped portion in contact with the healing layer; and 
a block laver (SiN layer 46b, see fig 1, para 41) covering the healing laver.
Regarding claim 24, ELIASON discloses the ferroelectric memory cell of claim 23, wherein: the edge doped portion comprises at least one of hafnium (Hf), zirconium (Zr), titanium (Ti), aluminum (Al), silicon (Si), hydrogen (H), oxygen (O), vanadium (V), niobium (Nb), tantalum (Ta), yttrium (Y), or lanthanum (La) (20, and thus the edge portions of 20, can be doped with La, see fig 1B, para 35).
Regarding claim 25, ELIASON discloses the ferroelectric memory cell of claim 23, wherein: the edge doped portion extends laterally from the exposed surface into a depth in the ferroelectric layer, the depth being along the first direction; and 
the depth has a range of about 5 A to about 10 nm (since all portions of 20 are doped, a portion of 20 5 Angstroms in width can be defined as the edge doped portion, see fig 1B, para 35).
Regarding claim 28, ELIASON discloses the ferroelectric memory cell of claim 1, wherein the second material comprises at least one of Hf, Zr, Ti, Al, Si, V, 0, H, Nb, Ta, Y, gadolinium (Gd), or La (20 can be La doped, see fig 1B, para 35).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over ELIASON (US 20060118841) in view of SASHIDA (US 20150221657).
Regarding claim 2, ELIASON discloses the ferroelectric memory cell of claim 1, wherein: 
 the healing layer comprises at least one of HfOx, ZrOx, AlOx, HfZrOx, HfSiOx, or TiAlOx (46a can be AlO, see para 40).
ELIASON fails to explicitly disclose a device wherein the healing layer has a thickness of about 5 A to about 500 A.
SASHIDA discloses a device wherein the healing layer has a thickness of about 5 A to about 500 A (251 can be AlO with a thickness of 50A, see para 59).
ELIASON and SASHIDA are analogous art because they both are directed towards semiconductor devices with ferroelectric materials and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ELIASON with the specific layer thicknesses of SASHIDA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of ELIASON with the specific layer thicknesses of SASHIDA in order to suppress in-process degradation (see SASHIDA para 29).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ELIASON (US 20060118841) in view of MATSUURA (US 20040135183).
Regarding claim 6, ELIASON discloses the ferroelectric memory cell of claim 1, wherein a dopant of the edge doped portion comprises at least one of hafnium (Hf), zirconium (Zr), titanium (Ti), aluminum (Al), silicon (Si), hydrogen (H), oxygen (O),vanadium (V), niobium (Nb), tantalum (Ta), yttrium (Y), or lanthanum (La) (20 can be La doped, see fig 1B, para 35).
ELIASON fails to explicitly disclose a device wherein a doping concentration extends along a concentration gradient from an exposed surface of the edge doped portion in contact with the healing laver into a depth of the ferroelectric layer,
the depth being along a first direction perpendicular to the exposed surface and having a range of about 5 A to about 10 nm.
MATSUURA discloses a device wherein a doping concentration extends along a concentration gradient (since 2b can have La dopants and 2a does not, the border between 2a and 2b will be a dopant gradient, see fig 1, para 106-107) from an exposed surface of the edge doped portion in contact with the healing laver into a depth of the ferroelectric layer (a horizontal line can be drawn in layer 2 that passes through the interface between doped region 2b and undoped region 2a and will therefore have a concentration gradient of La, see fig 1, para 106-107),
the depth being along a first direction perpendicular to the exposed surface and having a range of about 5 A to about 10 nm (since 2 is at least 500nm across, a line can be drawn from the side of 2 which is 5 nm long, see fig 2).
ELIASON and MATSUURA are analogous art because they both are directed towards ferroelectric capacitor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ELIASON with the doping geometry of MATSUURA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of ELIASON with the doping geometry of MATSUURA in order to increase reliability and lower power consumption (see MATSUURA para 12).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ELIASON (US 20060118841) and SASHIDA (US 20150221657) in view of KIM (US 20020196653).
Regarding claim 7, ELIASON and SASHIDA disclose the ferroelectric memory cell of claim 2.
ELIASON fails to explicitly disclose a device, wherein the edge doped portion of the ferroelectric layer further comprises a recessed portion covered by the healing layer.
KIM discloses a device, wherein the edge doped portion of the ferroelectric layer further comprises a recessed portion (side surfaces of 157 are recessed back from side surfaces of top electrode 163 and bottoms of side surfaces of bottom electrode 155, see fig 7, para 31) covered by the healing layer (side surfaces of 157 are covered by 159, see fig 7).
ELIASON and KIM are analogous art because they both are directed towards ferroelectric capacitor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ELIASON with the ferroelectric layer geometry of KIM because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of ELIASON with the ferroelectric layer geometry of KIM in order to improve the characteristics of the device (see KIM para 47).
Claim(s) 10, 14, 22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over ELIASON (US 20060118841) in view of KIM (US 20020196653).
Regarding claim 10, ELIASON discloses a ferroelectric memory cell, comprising: 
a first electrode (lower electrode 30a, 30b, 18a and 18b, see fig 1, para 30); 
a second electrode (upper electrode 22a, 22b, and 32, see fig 1, para 32);
 ferroelectric layer (PZT layer 20, see fig 1, para 35) disposed between the first electrode and the second electrode and comprising an edge doped portion (the PZT layer 20 can be doped with Al, and thus right and left edge regions of 20 are also doped with Al making them edge doped regions, see fig 1b, para 35),
a healing laver (AlO layer doped with Ti, see fig 1B, para 40),
wherein the edge doped portion of the ferroelectric layer and side walls of at least one of the first and second electrodes extending in a first direction are covered by the healing layer (the edge portions of 20 and sidewalls of 18 and 22 are in direct contact with 46a, see fig 1B),
wherein the first direction is perpendicular to an exposed surface of the edge doped portion in contact with the healing laver (a horizontal direction in fig 1b is perpendicular to the side surface of 20 in contact with 46a), and
wherein the healing laver comprises a first material and a plurality of dopants of a second material, the second material being different from the first material (46a can be AlO doped with Ti, see para 40).
ELIASON fails to explicitly disclose a device wherein the ferroelectric laver comprises a recessed portion; and
a length of the ferroelectric layer extending in the first direction is less than that of each of the first and second electrodes.
KIM discloses a device wherein the ferroelectric laver comprises a recessed portion (side surfaces of 103 are recessed back from side surfaces of top electrode 109 and bottoms of side surfaces of bottom electrode 101, see fig 6, para 31); and
a length of the ferroelectric layer extending in the first direction (the horizontal length of the top surface of ferroelectric 103, see fig 6, para 31) is less than that of each of the first (the horizontal length of bottom surfaces of 101, see fig 6) and second electrodes (the horizontal length of a top surface of top electrode 109, see fig 6).
ELIASON and KIM are analogous art because they both are directed towards ferroelectric capacitor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ELIASON with the ferroelectric layer geometry of KIM because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of ELIASON with the ferroelectric layer geometry of KIM in order to improve the characteristics of the device (see KIM para 47).
Regarding claim 14, ELIASON and KIM disclose the ferroelectric memory cell of claim 10.
ELIASON further discloses a device, wherein:
 the first electrode and the second electrode each comprises at least one of titanium nitride (TiN) (30 and 32 can comprise TiN, see fig 1B, para 48 and 53), titanium silicon nitride (TiSiNx), titanium aluminum nitride (TiAlNx), titanium carbon nitride (TiCNx), tantalum nitride (TaNx), tantalum silicon nitride (TaSiNx, tantalum aluminum nitride (TaAlNx), tungsten nitride (WNx), tungsten silicide (WSix), tungsten carbide (WCNx), ruthenium (Ru), or ruthenium oxide (RuOx); and 
the ferroelectric layer comprises at least one of aluminum (Al), hafnium (Hf), zirconium (Zr) (20 can be PZT, see fig 1B, para 30), oxygen (O), or titanium (Ti), and is doped with at least one of Hf, Zr, Ti, Al, silicon (Si), hydrogen (H), 0, vanadium (V), niobium (Nb), tantalum (Ta), yttrium (Y), or lanthanum (La) (20 can be La doped, see fig 1B, para 35).
Regarding claim 22, ELIASON and KIM disclose the ferroelectric memory cell of claim 10.
ELIASON further discloses a device, wherein the healing layer covers an entire lateral surface of at least one of the first and second electrodes, the lateral surface facing away from the ferroelectric layer (46a at least indirectly covers top and side surfaces of 18 and 22, see fig 1B).
Regarding claim 26, ELIASON discloses the ferroelectric memory cell of claim 23.
ELIASON fails to explicitly disclose a device, wherein 
the edge doped portion comprises a recessed portion, and 
a length of the ferroelectric laver extending in the first direction is less than that of each of the first and second electrodes.
KIM discloses a device, wherein 
the edge doped portion comprises a recessed portion (side surfaces of 103 are recessed back from side surfaces of top electrode 109 and bottoms of side surfaces of bottom electrode 101, see fig 6, para 31), and 
a length of the ferroelectric laver extending in the first direction (the horizontal length of the top surface of ferroelectric 103, see fig 6, para 31) is less than that of each of the first (the horizontal length of bottom surfaces of 101, see fig 6) and second (the horizontal length of a top surface of top electrode 109, see fig 6) electrodes.
ELIASON and KIM are analogous art because they both are directed towards ferroelectric capacitor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ELIASON with the ferroelectric layer geometry of KIM because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of ELIASON with the ferroelectric layer geometry of KIM in order to improve the characteristics of the device (see KIM para 47).
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ELIASON (US 20060118841) and KIM (US 20020196653) in view of SASHIDA (US 20150221657).
Regarding claim 11, ELIASON and KIM disclose the ferroelectric memory cell of claim 10 device, wherein: the healing layer comprises at least one of HfOx, ZrOx, AlOx (46a can be AlO, see para 40), HfZrOx, HfSiOx, or TiAlOx.
ELIASON fails to explicitly disclose a device wherein the healing layer has a thickness of about 5 A to about 500 A.
SASHIDA discloses a device wherein the healing layer has a thickness of about 5 A to about 500 A (251 can be AlO with a thickness of 50A, see para 59).
ELIASON and SASHIDA are analogous art because they both are directed towards semiconductor devices with ferroelectric materials and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ELIASON with the specific layer thicknesses of SASHIDA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of ELIASON with the specific layer thicknesses of SASHIDA in order to suppress in-process degradation (see SASHIDA para 29).
Regarding claim 12, ELIASON, KIM and SASHIDA disclose the ferroelectric memory cell of claim 11.
ELIASON further discloses a device, wherein the healing layer is a single layer and covers the edge doped portion of the ferroelectric layer and all side walls of the first and second electrodes extending the first direction (46a can be a single layer, see para 30 , and covers at least indirectly side and top surfaces of 18, 20 and 22, see fig 1B).
Regarding claim 13, ELIASON, KIM and SASHIDA disclose the ferroelectric memory cell of claim 11.
ELIASON further discloses a device, wherein the healing layer is doped with at least one of Hf, Zr, Ti (46a can be doped with Ti, see para 40), Al, Si, V, 0, H, Nb, Ta, Y, gadolinium (Gd), or La.
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over ELIASON (US 20060118841) in view of SUN (US 20150072441).
Regarding claim 29, ELIASON discloses the ferroelectric memory cell of claim 23, wherein 
the block layer comprises at least one of silicon nitride (46b can be SiN, see fig 1B, para 41), silicon oxynitride, or aluminum oxide.
ELIASON fails to explicitly disclose a device wherein the block layer has a thickness of about 15 A to about 500 A.
SUN discloses a device wherein the block layer has a thickness of about 15 A to about 500 A (SiN layer can have a thickness of 200 Angstroms, see fig 3J, para 39).
ELIASON and SUN are analogous art because they both are directed towards semiconductor device with ferroelectric layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ELIASON with the layer thickness of SUN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of ELIASON with the layer thickness of SUN in order to lower defect density and increase yields (see SUN para 6).
Response to Arguments
Applicant's arguments filed 6/20/2022 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that Eliason et al (US 20060118841, hereinafter ELIASON) does not disclose a device wherein the ferroelectric layer has an edge doped portion and wherein the ferroelectric layer is in contact with the healing layer via the edge doped portion.  This argument is unpersuasive, because the claims do not require that there be an undoped portion of the ferroelectric layer, or that the edge doped portion be doped any differently than any other portion of the ferroelectric layer.  ELIASON disclose, in figure 1 and paragraph 35, a device wherein the ferroelectric layer 20 can be a material such as PZT that is doped with, for example, La.  This means that any portion of the ferroelectric layer on its left and right edges in figure 1B will be doped portions, and hence will be edge doped portions.  These portions near the edges will be the portions which are in direct contact with the healing layer 46a and thus the rest of the ferroelectric layer will be in contact with 46a via those portions.  For at least these reasons, and those given in the rejection above, the applicant’s arguments are unpersuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/Examiner, Art Unit 2811  

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811